Citation Nr: 1115824	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-13 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1973 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina where the RO declined reopening the claim finding no new and material evidence.  The Veteran had a hearing before the Board in February 2011 and the transcript is of record.

At his hearing, the Veteran provided new evidence before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted (a favorable Social Security Administration (SSA) disability decision) was accompanied by a waiver of local jurisdictional review.

The issue of entitlement to service connection for PTSD (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) finding no evidence of a current disability and insufficient information to verify claimed stressors.

2.  Evidence received since the October 2004 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2004 rating decision that denied the claim for entitlement to service connection for PTSD is final, but evidence received since October 2004 in relation to the claim is new and material, and, therefore the claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

The Veteran was denied service connection for PTSD in October 2004 because the evidence at that time did not confirm a diagnosis and the Veteran's claimed in-service stressful incidents could not be confirmed.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence was received from the appellant within the appeal period indicating a desire to appeal the October 2004 rating decision.  Therefore, the October 2004 rating decision is final.

At the time of the October 2004 rating decision, the record included service treatment records which were silent for any psychiatric problem or diagnosis, personnel records confirming the Veteran's station in Korea from November 1974 to February 1976 and in Germany from July 1978 to May 1980, but none of the service records revealed anything indicative of an in-service stressor.  At that time, the Veteran had claimed two in-service stressors both involving his time in Korea.  In support of his claim, he submitted an article describing a "tree" incident in August 1976.  The record at that time also included VA outpatient treatment records through August 2004, which showed a positive PTSD screening, but no actual diagnosis of PTSD.

Potentially relevant evidence received since the decision includes the Veteran's various statements and testimony indicating in-service stressful incidents; VA outpatient treatment records through 2006 now showing a diagnosis of PTSD; private opinions dated January and July 2007 by Dr. Hoeper indicating, among other things, a PTSD diagnosis related to in-service incidents and Dr. Hoeper's private treatment records; and a favorable decision by the SSA for disability benefits, in part, due to PTSD.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims he has PTSD due to various experiences in Korea and Germany.  During his hearing, the Veteran explained he worked as a unit supply specialist, but on occasion was placed in an infantry combat mission in Korea when the unit needed extra man power.  During these missions, the Veteran claimed he feared for his life because he was not trained for combat.  He further detailed various events in Korea and Germany where he witnessed various fellow soldiers hurt or killed.  For example, in Germany, the Veteran claims he saw a soldier get run over by a tank.  In Korea, he claims he saw a man shoot himself.  He further details a situation where a fellow soldier stole a gun out of the supply closet with intent to "shoot someone" and he was tasked with getting the gun returned from the soldier.  

The Veteran's personnel records confirm the Veteran served in Korea from November 1974 to February 1976 and Germany from July 1978 to May 1980, but otherwise does not detail any specific stressful incident.  The Veteran is not in receipt of any medals or awards indicative of combat. 

The Board notes, however, that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

In other words, a stressor claimed by a veteran may be established by lay testimony alone if related to fear of hostile activity and is consistent with the places, types and circumstances of the Veteran's service.  Id.

Again, the RO previously denied this claim because the medical records at that time did not indicate a definitive diagnosis of PTSD and no in-service stressor had been confirmed.  Indeed, the Veteran's claimed "tree incident" occurred six months after the Veteran left Korea.  For new evidence to be material here, therefore, the new evidence would have to show the Veteran has a current PTSD diagnosis related to either a confirmed in-service stressor or a stressor that can be established by lay testimony alone as provided by the new regulation.  See id.  

As indicated above, the Veteran has provided VA and private medical treatment records indicative of a diagnosis of PTSD related to in-service events as well as additional statements and testimony from the Veteran further describing in-service stressful circumstances, to include against a hostile force.  

Although not dispositive, the Board finds that the evidence received subsequent to October 2004 is new and material and serves to reopen the claim for service connection for PTSD. 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the claim is being reopened, any deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the claim for service connection for PTSD, the claim is reopened, and, to that extent only, the appeal is granted.


REMAND

As explained above, the Veteran claims entitlement to service connection for PTSD related to various in-service stressful incidents occurring during his time in Korea and Germany.  Most significantly, the Veteran testified before the Board during his February 2011 hearing that he was occasionally placed in combat missions in Korea, despite being a unit supply man, whenever the unit was shorthanded.  During these missions, the Veteran claims he feared for his life.  

As explained above, during the pendency of this appeal, a new regulation was created allowing for a veteran to confirm in-service stressors by lay testimony alone where the stressor claimed relates to fear of hostile activity and is consistent with the places, types and circumstances of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

In this case, the RO did not consider or address whether the Veteran's claimed in-service stressors are consistent with his military service and, therefore, whether his lay testimony alone could confirm his claimed in-service stressors.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran has provided private medical records indicative of a current diagnosis of PTSD as well as VA outpatient treatment records noting a current diagnosis of PTSD.  These records vaguely link the Veteran's PTSD to the Veteran's service in Korea and Germany versus specific in-service events.  

In light of the new regulation and the Veteran's current diagnosis found in the medical records, the Board concludes a VA examination is necessary to ascertain the likelihood the Veteran has PTSD related to in-service events as described by the Veteran.  The Board notes the Veteran has never been afforded a VA examination.

At the Veteran's hearing before the Board in February 2011, the Veteran indicated he is in receipt of SSA disability benefits, in part, due to PTSD.  He provided a copy of his favorable opinion.  Within the opinion, the Administrative Legal Judge refers to a May 2008 neuropsychology consultation where the Veteran was examined for, in part, PTSD.  This May 2008 consultation is not currently of record.  Indeed, none of the medical evidence relied upon by the SSA within its determination are of record.

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the AMC should request the Veteran's SSA medical records, to the extent they exist.

The AMC should also take this opportunity to obtain recent private and VA outpatient treatment records to the extent they exist.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits. Any attempts to obtain records, which are ultimately unsuccessful, should be documented in the claims folder.

2. Ask the Veteran to provide releases to obtain any outstanding psychiatric treatment records from any private provider, to include Dr. Hoeper; thereafter, obtain these records as well as records from the VAMC in Fayetteville, North Carolina October 2006 to the present.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.  Private treatment providers should be asked to supply treatment records rather than summaries.  

3. After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted. Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD (i.e., was the Veteran's combat exposure sufficient to produce PTSD), and, if so, is there a link between the current symptoms and his military service.  

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting evidence.

4. After completion of the above and any additional development deemed necessary, the AMC should review this matter. The AMC must consider all applicable laws and regulations. If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


